Citation Nr: 1046669	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas. The rating decision granted service connection for PTSD 
with an initial evaluation of 30 percent, effective August 9, 
2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In a November 2010 informal hearing presentation, the Veteran, 
through his representative, asserted that his condition had 
worsened since a September 2007 VA examination. VA must obtain a 
new examination in order to comply with its duty to assist the 
Veteran. See 38 U.S.C.A. § 5103A(d) (West 2002); see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination report 
was approximately two years old). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC will contact the Veteran and:

a.	Ascertain if he has received any 
VA, non-VA, or other medical 
treatment for PTSD that is not 
evidenced by the current record. VA 
should provide the Veteran with 
necessary authorizations for 
release of any treatment records 
not currently of record. The RO/AMC 
should then associate these records 
with the claims folder.

b.	Ascertain if the Veteran has any 
further information to provide 
regarding his current level of 
disability. The RO/AMC should 
associate with the claims folder 
any information submitted.

2. Following a reasonable amount of time or 
upon the Veteran's response, the RO/AMC 
must schedule the Veteran for a VA 
examination by a clinician with appropriate 
expertise in mental health. The purpose of 
the examination is to determine the current 
level of disability. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated. 

b.	The clinician must carefully review 
all medical evidence associated with 
the claims folder, though the Board 
specifically calls the examiner's 
attention to the most recent medical 
evidence of record. 

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for corroborating or 
discounting the credibility or 
reliability of the history provided by 
the Veteran.

d.	All appropriate testing should be 
carried out, to include a 
comprehensive mental status 
examination that addresses:

i.	Whether the Veteran has any 
impairment of thinking or 
cognition, communication, 
orientation, insight, judgment, 
or memory;

ii.	Whether he has any 
psychotic symptoms such as 
delusions or hallucinations; 
whether he presents a persistent 
danger of hurting himself or 
others; 

iii.	Whether he has intermittent 
inability to perform the 
activities of daily living 
(including maintenance of minimal 
personal hygiene).

iv.  Whether the Veteran presents 
with any    abnormalities of 
affect, speech; impairment in 
understanding complex commands, 
or motivation and mood. 

e.	The examiner must further report all 
manifestations of the Veteran's PTSD. 
In providing this information, he or 
she should note the level of social 
and occupational impairment caused by 
these manifestations. The examiner 
must assign a GAF score and indicate 
the basis for the assigned score. A 
complete rationale for all opinions 
must be provided. 

f.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his or her opinion with reference 
to the claims file. If the clinician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


